    Case 4:19-cv-00507-ALM Document 106 Filed 05/27/20 Page 1 of 1 PageID #: 1809




                                   United States District Court
                                            EASTERN DISTRICT OF TEXAS
                                                SHERMAN DIVISION

     DAMONIE EARL, ET AL.                                     §
                                                              §
     v.                                                       §   Civil Action No. 4:19CV507
                                                              §   Judge Mazzant
     THE BOEING COMPANY, ET AL.                               §

                                          ORDER SETTING HEARING

           The Court hereby sets the Notice Regarding Statements Made on the Record at the May 13,

    2020 Hearing in this Matter and Request for Ex Parte In-Camera Hearing (Dkt. #100) for Telephonic

    Hearing on Monday, June 1, 2020, at 2:00 p.m. Teleconference call-in information is provided, as

    follows:
.
               ATT Toll-Free Conference Number: 888-363-4749
               Access Code: 1588844, followed by #

               Participants are directed to call this number at 1:55 p.m.

               IT IS SO ORDERED.
               SIGNED this 27th day of May, 2020.




                                                 ___________________________________
                                                 AMOS L. MAZZANT
                                                 UNITED STATES DISTRICT JUDGE
